Exhibit China Sun Group High-Tech Co. Develops New Product “Lithium Iron Phosphate” Targets Growth in China’s Electric Automobile Market LIAONING PROVINCE, China, December 5, 2008: China Sun Group High-Tech Co. (OTCBB: CSGH) ("China Sun Group") which, through its wholly-owned subsidiary, Dalian Xinyang High-Tech Development Co. Ltd ("DLX") has the second largest cobalt series production capacity in the People's Republic of China ("PRC"), today announced that after two years of research and development, DLX has successfully developed a new product, lithium iron phosphate, which is to be used as an anode material for the production of the next generation of lithium ion (li-ion) batteries. Currently, DLX is procuring and preparing the production equipment of Lithium Iron Phosphate, and plans to set up two new production lines with capacities of 500 tons per year to produce it. DLX plans to introduce lithium iron phosphate to the global electric automobile market at end of March 2009. “Lithium iron phosphate is a necessary and essential material used to power Li-ion batteries, and its application in the global Li-ion electric automobile industry is a growing and inevitable trend,” said Bin Wang, CEO of China Sun Group. “The People’s Republic of China is now the second largest automobile market in the world. If China's automobile industry maintains its current annual growth of 12%, China will overtake the USA to become world largest automobile market with 287 million automobiles, or constituting about 30% of automobile sales worldwide by 2030. We are positioning ourselves to meet anticipated global demand for lithium iron phosphate battery components used to power electronic automobiles in China and other developed nations.” Wang continued, “Our studies show that China currently uses nickel hydrogen batteries, lead-acid batteries and others to power electric autos. Lithium cobalt oxide is still the top choice to power electric automobiles, yet its application is restricted by its high cost, limited resources for materials and safety concerns. We believe that DLX’s new Lithium Iron Phosphate product can supplement the inevitable shortage in cobalt oxide materials, while offering new environmentally safe, cost-effective and power efficiencient benefits.” Key Advantages of DLX’s Lithium Iron Phosphate are highlighted below. 1.
